 In the Matter of EQUITABLE LIFE INSURANCE COMPANY, WASHINGTON,D. C., 1003 K ST., N. W. AND 1712 L ST., N. W.,1 WASHINGTON,D. C.andINDUSTRIAL AND ORDINARY INSURANCE AGENTS UNION#21354 AND INDUSTRIAL AND ORDINARY INSURANCE AGENTS COUNCILCase No. R-1704.-Decided March 2, 19.440LifeInsurance Business-Jurisdiction:employer engaged in trade, traffic, andcommerce within the District ofColumbia-Investigation of Representatives:controversy concerning representation of employees:refusal to grant petitioningunion conference on wages and working conditions-UnfitAppropriate for Col-lectiveBargaining:no controversy as to; all agents in two offices,excludingdistrictmanagers, assistant district managers,and office and clerical employees-Election OrderedMr. SamuelM. Spencer,for the Board.Mr. Maurice D. RosenbergandMr. C.D. Garrett,ofWashington,D. C., for the Company.Mr. George L. RussandMr. Frank Weikel,ofWashington, D. C.,for the Union.Mr. Wallace Cooper,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 28, 1939, Industrial and Ordinary Insurance AgentsUnion #21354 and Industrial and Ordinary Insurance Agents Coun-cil,herein called the Union, filed with the Regional Director for theFifth Region (Baltimore, Maryland), a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Equitable Life Insurance Company, Washington, D. C.,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On January4, 1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, SectioniThe petition incorrectly stated the location of this branch office of the Company to be"1730 L N.W." Atthe hearing the petition was amended to coriect this error.21 N. L. R. B., No. 6.3725303=-41-voi 21--4 38,DECISIONSOF NATIONALLABOR,RELATIONS BOARD3, of National Labor Relations Board Rules and Regulations-Series2, ordered an investigation and authorized the Regional Director tbconduct it and to provide for an appropriate hearing upon due notice.On January 15, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union. Pursuant thereto, a hearing was held on January 25, 1940,atWashington,D. C., before Edward Grandison Smith, the TrialExaminer duly designated by the Board.The Board and the Com-pany were represented by counsel and the Union by its representa-tives...All parties participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.At the opening of the hearing,the Company filed an "answer" (1)denying the material allegations of the petition and (2)objecting tothe petition and notice of hearing as not complying with the provi-sions of Section 9 (c) of the Act.The Trial Examiner reserved deci-sion on a motion made by the Company at the opening of the hear-ing to dismiss the petition on jurisdictional grounds and also on amotion made by the Company at the close of the hearing to strikeall evidence as immaterial.These motions are hereby denied.Dur-ing the course of the hearing,the Trial Examiner made several,rul-ings on other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to leave granted,the Company on February 7, 1940, fileda brief in support of its motion to dismiss. Pursuant to request there-for by the Company and notice to all parties, a hearing was hadbefore the Board at Washington, D. C., on February 15, 1940, for thepurpose of oral argument.The Company and the Union were repre-sented by counsel and participated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYEquitable.Life Insurance Company is a corporation organized andexisting under the laws of the District of Columbia with its mainoffice in Washington, D. C. It is licensed to solicit and issue policiesof industrial and ordinary life insurance in the District of Columbia,Maryland,Delaware,West Virginia,and Ohio. In the District ofColumbia and the Maryland suburbs, it conducts this business in twogeographical divisions through offices located at 1003 K St.; N. W., EQUITABLE LIFE INSURANCE COMPANY39and 1712 L St., N. W., Washington, D. C. It has approximately72 employees in these 2 offices with an average weekly pay roll ofapproximately $2,700.The aggregate premiums collected by the Company on its policiesduring 1939 amounted to $3,620,749, of which $679,595.98 was collectedon the 56,173 policies carried on the books of the two local offices inthe District of Columbia.Approximately 11 per cent of said policiesserviced by the two offices in the District of Columbia are held bypolicyholders living outside the District of Columbia.We find that the Company is engaged in trade, traffic, and coin-merce withiii'the District' of Columbia.IT.THE ORGANIZATION INVOLVEDIndustrial and Ordinary Insurance Agents Union #21354 andIndustrial and Ordinary Insurance Agents Council is a labor organi-zation affiliated with the American Federation of Labor. It admitsto membership all insurance agents employed by the Company at itstwo local offices in the District of Columbia, excluding districtmanagers and office and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONOn October 13, 1939, the Union wrote the Company requesting aconference on "rates of remuneration and working conditions foryour employees, members of our Washington, D. C. local." Nothaving received a reply to this letter, the Union, on October 25, 1939,prepared its `petition herein and sent it to the Regional Office forfiling.On October 27, 1939, the Union received from the Companya letter refusing the Union's request for a conference.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the District of Colum-bia, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. 40DECISIONS OF NATIONALLABOR RELATIONS BOARDV.THE APPROPRIATE UNITThe Company employs approximately 60 agents 2 in its 2 offices inthe District of Columbia.The Union requests that the appropriateunit include all agents employed by the Company in its two localoffices in the District of Columbia, excluding district managers, assist-ant district managers, and office and clerical employees.The Com-pany raises no objection to this request except for the question raisedby it as to the Board's jurisdiction.We find that all agents employed by the Company in its two localoffices in the District of Columbia, located at 1003 K St., N. W., and1712 L St., N. W., Washington, D. C., excluding district managers,assistant districtmanagers, and office and clerical employees, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Union furnished to the Trial Examiner evidence that it repre-sents 34 of the approximately 60 employees within the unit. It re-quests that an election be held, however.We find that the questionan election by secret ballot.Both the Union and the Company agree that if an election is di-rected eligibility to vote in the election should be based upon a pay-roll periodas nearthe date of election as possible.We shall followour usual practice and direct that the employees of the Companyeligible to vote in the election shall be those within the appropriateunit during the pay-roll period immediately preceding the date ofour Direction of Election herein, including employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,but excluding those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :2The Company's agents are not sub-classified as "debit collectors"and "canvassers" asin the case of certain other insurance companies similaily doing business within the Dis-trict of Columbia.Matter ofHome Beneficial Association of Richmond.VaandIndus-trial and Ordinary Insurance Agents'Council,17 N L R B 1027;Matter of EurekaMaryland Assurance CorporationandIndustrial and Ordinary Insurance Agents UnionNo 21354, Industrial and Ordinary Insurance Agents Council,17N L. R. B 381;Matter of,trial and Ordinary Insurance Agents Union No. 21354, Industrial and Ordinary InsuranceAgents Council,15 N L.R. B 817. EQUITABLE LIFE INSURANCE COMPANY41CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Equitable Life Insurance Company, Wash-ington, D. C., within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All agents employed by the Company in its two local officesin the District of Columbia, located at 1003 K St., N. W., and1712 L St., N. W., Washington, D. C., excluding district managers,assistant district managers, and office and clerical employees, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Equitable Life Insurance Company, Washington, D. C., anelection by secret ballot be conducted as early as possible but notlater than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Direc-tor for the Fifth Region, acting in the matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all agents employed by Equi-table Life Insurance Company in its two local offices in the Districtof Columbia, located at 1003 K St., N., W., and 1712 L St., N. W.,Washington, D. C., who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during that period because theywere ill or on vacation, but excluding district managers, assistant dis-trict managers, office, and clerical employees, and those who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Industrial and Ordinary Insurance AgentsUnion#21354 and Industrial and Ordinary Insurance AgentsCouncil, for the purposes of collective bargaining.